UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ROBERT B. TASSIN, JR.
CIVIL ACTION
VERSUS
NO. 16-382-JWD-EWD
BOB BARKER COMPANY, INC.
OPINION

After independently reviewing the entire record in this case and for the reasons set
forth in the Magistrate Judge's Report dated August 26, 2019, to which an objection was filed
(Doc. 62);

IT IS ORDERED that Defendant’s Motion for Summary Judgment, (Doc. 55) is
GRANTED, and that this action is dismissed with prejudice.

Judgment shall be entered accordingly.

Signed in Baton Rouge, Louisiana, on September 23, 2019.

JUDGE JOHN W. deGRAVELLES
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
